In re Smith, Larry; — Plaintiff(s); applying for writ of certiorari and/or review, supervisory and/or remedial writ; Parish of Orleans, Criminal District Court, Div. “J”, No. 302-723; to the Court of Appeal, Fourth Circuit, No. 89KW-0512.
Prior report: La.App., 547 So.2d 760.
Granted in part; denied in part. This case is remanded to the district court for purpose of conducting an evidentiary hearing on relator’s claim that his appointed counsel coerced his waiver of a jury trial. La.C.Cr.P. art. 930. In all other respects, the application is denied.
MARCUS, J., dissents from the order.